Breese, J. All the objections made in the case of The City of Ottawa v. George B. Macy et al., are made in this case, and are disposed of in the same way. The additional objection that church property was assessed, is not tenable. Though not liable for ordinary taxes, it is for local assessments of this character. The principles of the case of The Trustees of the Ill. & Mich. Canal v. The City of Chicago, 12 Ill. R. 403, govern this case. The judgment of the court below is reversed, and the cause remanded, with instructions to render judgment against the lots assessed. Judgment reversed.